department of the treasury internal_revenue_service washington d c contact person identification_number ------ telephone number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo date uil employer_identification_number legend k l x y z dear ------------------ the internal_revenue_code k requests approval of a set-aside grant under the suitability test of sec_4942 of facts k is exempt from federal_income_tax under sec_501 of the code and is k proposes to set_aside a grant totaling dollar_figurex to l l is a --------------------------------------------- classified as a private_foundation under sec_509 exempt from federal_income_tax under sec_501 of the code and is classified as a publicly_supported_organization under sec_509 and sec_170 no additions to the set-aside are planned the purpose of the grant is to restore and renovate an existing_building on l’s campus into a ------------------------------------------------- facility k will pay the grant in five equal annual installments commencing y with a final payment scheduled for z k represents the set-aside is necessary to provide l with a funding commitment while funding will be conditioned upon completion of progress reports by l containing permitting k to retain control_over the distribution of its funds to ensure i construction progresses as planned ii funding is received from other sources and iii contributions from k are used solely for the purpose of constructing the facility information regarding the progress of development and construction of the facility l will provide k with a progress report every six months until l spends all grant funds although the agreement provides anticipated dates for the grant payments the payments are contingent upon completion of and the use of grant funds for the facility the date the first amount of income is set_aside k represents the payment period for this project will be paid out within ---------------from law sec_4942 of the code in substance and generally defines qualifying sec_4942 of the code provides in pertinent part an amount set_aside for a sec_4942 of the code provides an amount of income set_aside for a specific sec_4942 of the code imposes an excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year distribution as any amount_paid for tax exempt purposes as defined in sec_170 of the code project within one or more purposes of sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the suitability test for a set-aside under sec_4942 of the code is met foundation at the time of the set-aside must establish to the satisfaction of the secretary the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test provides the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations sec_4942 of the code provides a suitability test in which the private sec_53_4942_a_-3 of the regulations provides its suitability test for a set-aside is within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside sec_53_4942_a_-3 of the regulations provides a private_foundation must obtain analysis k is an exempt_private_foundation and its set-aside of income for a specific project is within the charitable purposes of sec_170 of the code k's project is better accomplished by a set-aside of income rather than by immediate payment of funds because this set-aside will allow k to retain control_over the distribution of its funds to ensure i construction progresses as planned ii funding is received from other sources and iii contributions from k are used solely for the purpose of constructing the facility k has sought timely approval of its set-aside of income in advance of the time when the amounts of income are to be set_aside k represents its income to be set_aside for this specific project will be paid out within ---------------from the time when the first amount is set_aside ruling based on the foregoing we rule a set-aside of funds in the amount dollar_figurex satisfy the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly the proposed set-asides may be treated as qualifying distributions in its tax_year s when such amounts are set_aside sec_53_4942_a_-3 of the regulations provides any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations upon which it is based this ruling is based on the understanding there will be no material changes in the facts pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the authorized representative this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them section if you have any questions about this ruling please contact the persons whose name and please keep a copy of this ruling letter in your permanent records k of the code provides that they may not be used or cited as precedent telephone number are shown above in the heading of this letter debra j kawecki manager exempt_organizations technical group sincerely enclosure notice
